                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:18-cv-295-D

INVENTIV HEALTH CONSULTING, INC.



               v.                                  NOTICE OF SPECIAL APPEARANCE

ALAN D. FRENCH, JR., PRIYA GOGIA,              )
JASON DEBASITIS, and JIERU ZHENG               )




       Please take notice that the undersigned Robert N. Holtzman hereby enters a notice of

special appearance as counsel for ALAN D. FRENCH, JR., PRIYA GOGIA, JASON

DEBASITIS, and JIERU ZHENG in the above-captioned matter, in association with Local Civil

Rule 83.1(d) counsel, Melanie B. Dubis, Esq., of Parker Poe.

       I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the court.




                                               Robert N. Holtzman
                                               Kramer Levin Naftalis & Frankel LLP
                                               1177 Avenue of the Americas
                                               New York, NY 10036'
                                               Tel: 212-715-9513
                                               Fax:212-715-8035
                                               rholtzman@kramerlevin.com
                                               NY Bar. No. 2563047
                                               Attorney for Defendants



                                               Melanie B. Dubis
                                               Parker Poe Adams & Bernstein LLP




       Case 5:18-cv-00295-D Document 32 Filed 08/08/19 Page 1 of 3
                              301 Fayetteville Street
                              Suite 1400
                              Raleigh, NC 27601
                              Tel: 919-890-4158
                              Fax: 919.835.4542
                              melaniedubis@parkerpoe.com
                              NC Bar. No. 22027
                              Local Civil Rule 83.1(d) Counsel for Defendants




                              2


Case 5:18-cv-00295-D Document 32 Filed 08/08/19 Page 2 of 3
                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing NOTICE OF

SPECIAL APPEARANCE was electronically filed with the Clerk of the Court by

using the CM/ECF System which will automatically send notice of the filing to

following addresses:

                             F. Marshall Wall
                             Cranfill Sumner & Hartzog LLP
                             P.O. Box 27808
                             Raleigh, NC 27611
                             Email: mwall@cshlaw.com

                             Stephen D. Riden
                             Beck Reed Riden LLP
                             155 Federal Street, Suite 1302
                             Boston, MA 02110
                             Email: sriden@beckreed.com


This the 8th day of August, 2019

                                                 /s/ Robert N. Holtzman
                                               Robert N. Holtzman
                                               Kramer Levin Naftalis & Frankel LLP
                                               1177 Avenue of the Americas
                                               New York, NY 10036
                                               Tel: 212-715-9513
                                               Fax: 212-715-8035
                                               rholtzman@kramerlevin.com
                                               NY Bar. No. 2563047
                                               Attorney for Defendants

                                                 /s/ Melanie B. Dubis
                                               Melanie B. Dubis
                                               Parker Poe Adams & Bernstein LLP
                                               301 Fayetteville Street
                                               Suite 1400
                                               Raleigh, NC 27601
                                               Tel: 919-890-4158
                                               Fax: 919-835-4542
                                               melaniedubis@parkerpoe.com
                                               NC Bar. No. 22027
                                               Local Civil Rule 83.1(d) Counsel for Defendants

           Case 5:18-cv-00295-D Document 32 Filed 08/08/19 Page 3 of 3
